FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                           December 14, 2020
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 20-6014
                                                      (D.C. No. 5:07-CR-00056-C-1)
 CURTIS LEROY ROBERTSON,                                      (W.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT *
                         ________________________________

Before PHILLIPS, SEYMOUR, and CARSON, Circuit Judges.
                    _________________________________

       In this appeal, Defendant Curtis Leroy Robertson argues that the district court

erred by not recognizing its full discretion to reduce his sentence under the First Step

Act of 2018, Pub. L. 115-391, 132 Stat. 5194.

       In June 2007, a jury convicted Robertson of four charges: (1) conspiracy to

manufacture and to possess with the intent to distribute 50 grams or more of cocaine base

(crack cocaine), in violation of 18 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A); (2) possession

with the intent to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A); (3) possession of a firearm in furtherance of a drug-trafficking



       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
crime, in violation of 18 U.S.C. § 924(c)(1)(A); and (4) felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1).

       In September 2007, the district court sentenced Robertson to concurrent terms

of statutory life imprisonment on the 21 U.S.C. §§ 841 and 846 counts, 1 sixty

consecutive months on the 18 U.S.C. § 924(c) count, and 120 concurrent months on

the 18 U.S.C. § 922(g)(1) count. We affirmed the convictions. See United States v.

Robertson, 297 F. App’x 722 (10th Cir. 2008) (unpublished).

       In October 2019, Robertson filed a motion for a sentence reduction under

Section 404 of the First Step Act (“Motion”). He argued that by making the Cocaine-

Sentencing-Disparity-Reduction provision of the Fair Sentencing Act of 2010

retroactive for covered offenses like his (crack-cocaine offenses for which the Fair

Sentencing Act had modified the statutory penalties), the First Step Act gave the

district court discretion to undo his mandatory life sentence and to reevaluate his

designation as a career offender under U.S.S.G. § 4B1.1. He also argued that the First

Step Act gave the district court discretion to lower his sentence after reconsidering

the 18 U.S.C. § 3553(a) factors.

       In response to this Motion, the district court agreed that Robertson’s crack-

cocaine convictions were “covered offenses,” making him eligible for a reduced

sentence under the retroactively applied Fair Sentencing Act. But it exercised

discretion only to reduce Robertson’s previously imposed statutory mandatory life


       1
        Before trial, the government filed an Information under 21 U.S.C. § 851
identifying two “felony drug offenses.”
                                             2
sentence. It considered itself lacking discretion to reevaluate Robertson’s status as a

career offender under U.S.S.G. § 4B1.1. Given that, the court reduced Robertson’s

sentence to a low-end guideline sentence of 360 months.

      The First Step Act authorizes district courts to “impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time

the covered offense was committed.” But before Robertson’s First Step Act

sentencing in January 2020, our circuit had not decided whether this language

allowed district courts discretion to reevaluate a defendant’s earlier career-offender

designation under U.S.S.G. § 4B1.1. In particular, our circuit had not decided

whether a district court could reassess its earlier ruling that a defendant’s previous

felony convictions qualified as crimes of violence or controlled-substance offenses

under § 4B1.1. Nor had our circuit ruled on whether the First Step Act gives district

courts discretion to vary downward after reapplying the factors listed at 18 U.S.C.

§ 3553(a).

      Left in this spot, the district court relied on cases from other circuits holding

that district courts had no discretion to review a defendant’s career-offender

designation. Appellant’s App. Vol. I at 78 (first citing United States v. Hegwood, 934

F.3d 414 (5th Cir.), cert. denied, 140 S. Ct. 285 (Mem.) (2019); and then citing

United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019)). The court did not comment

on whether it believed it had discretion to reapply the 18 U.S.C. § 3553(a) factors in

setting the sentence.



                                            3
      In September 2020, during the pendency of Robertson’s appeal, we decided

United States v. Brown, 974 F.3d 1137 (10th Cir. 2020), which held that the First

Step Act in fact gives district courts discretion to reconsider whether the defendant

would still be designated as a career offender in light of “subsequent decisional law

that clarifies (not amends) the related career offender provision at issue.” Id. at 1139–

40. In addition, Brown cited United States v. Mannie, 971 F.3d 1145, 1158 n.11 (10th

Cir. 2020) for the proposition that the First Step Act gives district courts discretion to

vary downward based on the 18 U.S.C. § 3553(a) factors in a First Step Act

proceeding. 974 F.3d at 1146 n.5.

      Notably, the defendant in Brown had challenged his career-offender status by

attacking the same state-felony offense used as a predicate crime of violence to

qualify Robertson as a career offender, that is, Oklahoma’s pointing-a-firearm felony.

See id. at 1139, 1140; see also Okla. Stat. tit. 21, § 1289.16 (2017). As Brown

recognized, we have held that this Oklahoma felony no longer qualifies as a violent

felony under the Armed Career Criminal Act, 18 U.S.C. § 924(e). See Brown, 974

F.3d at 1139, 1141 (citing United States v. Titties, 852 F.3d 1257, 1266, 1272, (10th

Cir. 2017)). This being so, we remanded in Brown for the district court to exercise its

discretion to choose whether to reconsider Brown’s career-offender status, as well as

the appropriateness of his sentence after considering the 18 U.S.C. § 3553(a) factors.

Id. at 1145–46, 1146 n.5.




                                            4
      Because he is in the same legal position as Brown, Robertson deserves the

same relief. Accordingly, we reverse and remand for further proceedings in

accordance with this order.




                                          Entered for the Court


                                          Gregory A. Phillips
                                          Circuit Judge




                                         5